Title: To Thomas Jefferson from Thomas Beale Ewell, 5 May 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Geo. Town Monday Morning 5 May 1806
                     
                        
                        Since I last took the liberty to address you I received a certificate from Dr. Rush. The certificate I have
                            sent to Mr. Smith; and here send for your consideration a true copy of it.
                  With the highest respect I have the honor to be
                            yr. ob. Servt.
                        
                            Ths: Ewell.
                        
                    